Exhibit 99.2 Joint Filing Agreement In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to securities of ALCO Stores, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. May 14, 2014 MILWAUKEE PRIVATE WEALTH MANAGEMENT, INC. By: /s/ Jeffrey Geygan Name: Jeffrey Geygan Title: President and Chief Executive Officer VI CAPITAL FUND, LP By VI Capital Management, LLC, its general partner By: /s/ David W. Pointer Name: David W. Pointer Title: Managing Member VI CAPITAL MANAGEMENT, LLC By: /s/ David W. Pointer Name: David W. Pointer Title: Managing Member /s/ David W. Pointer David W. Pointer /s/ Charles M. Gillman Charles M. Gillman /s/ John M. Climaco John M. Climaco /s/ Dilip Singh Dilip Singh /s/ Jeffrey Geygan Jeffrey Geygan /s/ Stanley B. Latacha Stanley B. Latacha /s/ Robert J. Sarlls Robert J. Sarlls /s/ William L. Lechtner William L. Lechtner /s/ Mark D. Stolper Mark D. Stolper
